Clayton, J.
The appellant was indicted, tried, convicted, and sentenced for the crime of embezzlement, ppears that on the 26th day of February, 1896, the day defendant was sentenced, he was granted, by an order of court, 60 days in which to prepare and file his bill of ex-itions. That which purports to the bill of exceptions was ped by the judge in vacation on the 25th day of April, , within the time allowed by the order, but was not filed the clerk until May 4, 1896, 7 days after the expiration e time allowed, and in vacation. Section 2306, Mansf. provides that in criminal cases “the exceptions shall be n upon the record by bill of exceptions prepared, set- and signed as in civil cases.” Section 5157, Id.,, relat-|to bills of exceptions in civil cases, provides that the .y objecting to the decision must except at the time the ion is made, and time may be given to reduce the ex-ions to writing, etc. ” Section 5160, Id., provides that ere the decision is not entered on the record, or the nds of objection do not sufficiently appear in the entry, arty excepting must reduce his exceptions to writing resent it to the judge for his allowance and signature, [ue, it shall be the duty of the judge to allow and sign .ereupon.it shall be filed with the pleadings as part of *558the record; but not spread at large on the order book. ” Tb Supreme Court of Arkansas, construing this statute, hav repeatedly held that a bill of exceptions must not only 1: prepared and signed, but must also be filed with the clei before the expiration of the time granted by the court. 1 the case of Adler vs Conway Co., 42 Ark. 490, the court sa; ‘ ‘The paper purporting to set forth the exceptions taken : the trial was not signed by the judge who presided until tl twenty-third of November, which was one day too late. Ai there is no file mark or other indication to show when, ever, it was filed in the clerk’s office. When time is alio' ed to reduce exceptions to writing, the bill of exceptio must be prepared, signed by the judge and filed with tl clerk, so as to become a part of the record within the gi'v time.” In Walker vs State, 85 Ark. 886, .the bill of excc| tions was signed by the judge, but not indorsed “Filed: the clerk. The court held that this was fatal, and decli: to consider the bill of exceptions. In Davies vs Nichols, Ark. 554, 13 S. W. 129, the court say: “There is no bill exceptions in the record. The paper purporting to b bill of exceptions was not signed by the judge, and fil| within the time first given by the court. The order fix: the time within which the bill of exceptions must be sig]| by the judge and filed became final, and passed beyond control of the court when the term at which it was made pired, and the court had no authority to shorten or ext] the time at a subsequent term.” In Watson vs Watson, Ark. 415, 14 S. W. 622, the bill of exceptions was signed the judge within the time required by the order of the co but was not filed until one day thereafter. The court “The statute allowing an extension of time beyond the t< to settle a bill of exceptions does not authorize the film the bill after the time limited. Under the old prac when bills were allowed only in term by an order of co| they became a part of the record by virtue of the order. *559llowance of the bill was therefore all that was required, iuch is still the rule where the bill is settled at a subse-uent term by order of court. But when settled by the idge in vacation, or by bystanders as the statute permits, is no part of the record until filed with the clerk. Until becomes a part of the record, it is not an exception in the mse. But the right to preserve exceptions does not exist iter the expiration of the time given by the court for that irpose, and so the bill cannot become a record of the ex-¡ptions by filing after that time. The expiration of the ne after the trial term has the same effect as the expiration (the term under the former practice. As no exception uld be preserved after the expiration of the term in the le case, so none can be preserved after the expiration of e.extended time in the other.” See, also, Toliver vs State, Ark. 395; Carroll vs Saunders, 38 Ark. 216; Railway Co. Rapp, 39 Ark. 558; Railway Co. vs Holman, 45 Ark. 102; Board of Com’rs vs Eperson, 50 Ind. 275; Lafollette vs Thompson, 83 Mo. 199; Myrick vs Merritt, 21 Fla. 799. The 1 of exceptions in this case not having been filed with the rk of the court until after the time allowed by the order; s no part of the record, and cannot be considered by us, 1 as no questions are presented for our consideration exit those contained in this paper, purporting to be the bill jxceptions, the judgment below is affirmed.
Bill of Exceptions must be filed before expiration of time.
ceptioiS* filed out of of“eCorapart
Springer, C. J., and Thomas and Townsend, JJ., concur